DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1)	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a packageless syringe, classified in A61M5/001.
II. Claims 15-17, drawn to a method of sterilizing the fluid path of a syringe assembly, classified in A61L2/206.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as injecting or removing fluid from a body.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the invention or groupings of patentably indistinct inventions have acquired a separate status in the art in view of their different classification
2)	During a telephone conversation with Sunil Raval (Reg. No. 47886) on 3/1/2022 a provisional election was made without traverse to prosecute the invention of Group I, 
Claims 15-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
3)	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
4)	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Drawings
5)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the 
Claim Rejections - 35 USC § 112
6)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8)	Claims 4, 5, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite the limitation "the plurality of openings" in respective lines 1. However, it is unclear if these “the plurality of openings” refer to “a plurality of openings” of a first cap (claim 1, line 7), or “a plurality of openings” of a second cap 
Claim 12 recites the limitation “the outer surface” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the outer surface” as “the outside surface”, as a further recitation of “an outside surface” of claim 1, line 3.
Claim Rejections - 35 USC § 103
9)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11)	Claims 1-4, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeny et al. (U.S. Patent No. 4929232), hereinafter Sweeny, in view of Tucker et al. (U.S. Patent No. 6632199), hereinafter Tucker, in view of Pickhard (U.S. PGPUB 20090131864), hereinafter Pickhard.

	a barrel (Fig. 1; 21) including a side wall having an outer surface (as shown in Fig. 1) and an inside surface (internal to the outer surface) defining a chamber (Fig. 2; 22) for retaining fluid, an open proximal end (Fig. 6, near 61), and a distal end (Fig. 2, near 25) including a distal wall (Fig. 7, near 27), the chamber, distal end and proximal end defining a fluid path (as shown in Fig. 6);
	a plunger rod (Fig. 2; 53) including a stopper (Fig. 2; 50) disposed within the barrel (as shown in Fig. 2);
	a first cap (Fig. 2; 57) having a proximal end having an opening (Col. 7, lines 18-23, “aperture”) in flow communication with the fluid path and permitting sterilization of a portion of the fluid path by radiation or gas (Col. 7, lines 18-23), an interior surface having a tortuous path (Col. 7, lines 13-18; Col. 8, lines 47-64), and an open distal end affixed to the open proximal end of the barrel (Fig. 6 discloses the distal end of the cap 59 is open and affixed to the proximal end of the barrel at 61/28), wherein the first cap proximal end is covered by a first permeable material (Col. 7, lines 18-23, “filter materials”); 
	a second cap (Fig. 2; 32) affixed to the distal end of the barrel, the second cap having a proximal end (Fig. 2, near 35), an inner surface having a tortuous path (Col. 7, lines 13-18), and a closed distal end (Fig. 2; 34) in flow communication with the fluid path and permitting sterilization of a portion of the fluid path by radiation or a gas (Col. 8, lines 47-64); 

	a tamper-evident band (Fig. 3; 40) (Col. 6, lines 6-15) covering a portion of at least one of the first and second cap (as shown in Fig. 3).
	However, Sweeny fails to teach the first cap having a plurality of openings, and the interior surface having a plurality of tortuous path rings; and the second cap having an interior with a plurality of tortuous path rings, and the closed distal end with a plurality of openings.

    PNG
    media_image1.png
    427
    258
    media_image1.png
    Greyscale

Annotated Fig. 10
	Tucker teaches a packageless syringe assembly (as shown in Fig. 2) including a fluid path that can be sterilized by gas (Col. 4, lines 1-5) comprising: 
	a barrel (Fig. 2; 42) including a side wall having an outside surface and an inside surface defining a chamber for retaining fluid;
	a plunger rod (Fig. 2; 46) including a stopper disposed with the barrel;

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the tortuous path of the first cap and the second cap of Sweeny a plurality of tortuous path rings, as taught by Tucker. Doing so would allow for sterilization, but not infiltration of bacteria or microbes, as taught by Tucker (Col. 4, lines 1-9).
	Sweeney in view of Tucker still fails to teach wherein the first cap has a plurality of openings in flow communication with the fluid path, and wherein the closed distal end of the second cap has a plurality of openings in flow communication with the fluid path.
	Pickhard discloses a similar syringe assembly which includes a first cap covering a plunger and open end of the syringe barrel (Fig. 1, 30) which includes a lattice structure (Fig. 1;28) which can be interpreted as the plurality of openings which will be permeable to both gas and radiation ([0071]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Sweeney in view of Tucker, with the plurality of openings on the first cap that are radiation and gas permeable and are in flow communication with the fluid path permitting sterilization of a portion of the fluid path by radiation or gas, as taught by Pickhard. Doing so would allow a greater surface area for permeablization during the sterilization process than a single aperture taught by Sweeney.
	Sweeney in view of Tucker in view of Pickhard still does not teach that there are a plurality of openings on the closed distal end of the second cap. 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Sweeney in view of Tucker in view of Pickhard, with the plurality of openings on the closed distal end of the second cap that are radiation and gas permeable and are in flow communication with the fluid path permitting sterilization of a portion of the fluid path by radiation or gas, as taught by Pickhard. Duplication of the plurality of openings of the first cap of Sweeney in view of Tucker in view of Pickhard to the distal end of the second cap would allow a greater surface area for permeabilization during the sterilization process than a single aperture taught by Pickhard, which would not be considered an “unexpected result”.
Regarding claim 2, Sweeney in view of Tucker in view of Pickhard teaches the packageless syringe of claim 1, wherein the syringe assembly is not surrounded by an external packaging material (as shown by Sweeney).
Regarding claim 3, Sweeney in view of Tucker in view of Pickhard teaches the packageless syringe of claim 2, wherein the external packaging material is a blister pack (Sweeney discloses not being surrounded by an external packaging material, and therefore, discloses wherein the external packaging material is a blister pack).
Regarding claim 4, Sweeney in view of Tucker in view of Pickhard teaches the packageless syringe of claim 1, wherein the plurality of openings of the first cap and/or the plurality of openings of the second cap are holes (Examiner interprets the plurality of openings to be “holes”, as the plurality of openings are formed by a lattice, wherein the holes in between”, as shown by Collinsdictionary.com below).

    PNG
    media_image2.png
    387
    858
    media_image2.png
    Greyscale

Regarding claim 6, Sweeney in view of Tucker in view of Pickhard teaches the packageless syringe of claim 1, wherein the syringe assembly is sterile (Sweeney Col. 7, lines 13-26).
Regarding claim 7, Sweeney in view of Tucker in view of Pickhard teaches the packageless syringe of claim 1, wherein the first permeable material has a porosity of 8-400 seconds/100 mL (Sweeney teaches that the first permeable material is “commercially available filter materials which will allow the use of gas sterilization processes by include pore sizes which are sufficiently small to prevent the passage of bacteria” (Col. 7, lines 18-23), which Applicant discloses in Specification Paragraph [0052] meets these claim limitations).
Regarding claim 8, Sweeney in view of Tucker in view of Pickhard teaches the packageless syringe of claim 1, wherein the proximal end of the first cap includes a 

    PNG
    media_image3.png
    328
    459
    media_image3.png
    Greyscale

Annotated Fig. 6
 Regarding claim 14, Sweeney in view of Tucker in view of Pickhard teaches the packageless syringe of claim 1, wherein the gas is ethylene oxide (Col. 7, lines 13-18).
12)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Tucker in view of Pickhard, further in view of Wilburn (U.S. Patent No. 2879766), hereinafter Wilburn.
	Regarding claim 5, Sweeney in view of Tucker in view of Pickhard teaches the packageless syringe assembly of claim 1. However, Sweeney in view of Tucker in view of Pickhard fails to teach wherein the plurality of openings are slots.
	Wilburn teaches a packageless syringe (as shown in Fig. 2) including a fluid path that can be sterilized by gas comprising:
a barrel (Fig. 2; 450);

a first cap (Fig. 2; 369) having an opening (Fig. 2; 202) in flow communication with the fluid path and permitting sterilization of a portion of the fluid path by gas [Col. 3, lines 50-64];
a second cap (Fig. 2; 182) having a closed distal end with an opening (Fig. 2; 185) in flow communication with the fluid path and permitting sterilization of a portion of the fluid path by gas [Col. 3, lines 50-64],
wherein the opening of the first cap and the opening of the second cap are slots [Col. 3, lines 50-64].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of openings of the first cap and/or the plurality of openings of the second cap to be slots, as taught by Wilburn. Doing so would be well known in the art, as shown by Wilburn.
13)	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Tucker in view of Pickhard, further in view of Townsend et al. (US Patent No. 6599268), hereinafter Townsend.
	Regarding claim 9, Sweeney in view of Tucker in view of Pickhard teaches the packageless syringe of claim 1. However, Sweeney in view of Tucker in view of Pickhard fails to teach wherein the first cap is attached to the barrel using at least one heat stake.
	Townsend teaches a similar packageless syringe assembly (Fig. 1) with first and second caps (Fig. 1, 70 and 78). Townsend further discloses that the first and second caps can be attached to the syringe assembly with a heat stake (Col. 9, line 15) 

	Regarding claim 10, Sweeney in view of Tucker in view of Pickhard teaches the packageless syringe of claim 1. However, Sweeney in view of Tucker in view of Pickhard fails to teach wherein the first cap is attached to the barrel using at leat one heat stake.
	Townsend teaches a similar packageless syringe assembly (Fig. 1) with first and second caps (Fig. 1, 70 and 78). Townsend further discloses that the first and second caps can be attached to the syringe assembly with a heat stake (Col. 9, line 15) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second cap of Sweeney in view of Tucker in view of Pickhard to be attached to the barrel with at least one heat stake, as taught by Townsend. Doing so would provide the user with tamper evidence or removal or disruption, as taught by Townsend (Col. 9, lines 15-16).
14)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Tucker in view of Pickhard, further in view of Cain et al. (U.S. PGPUB 20090095290), hereinafter Cain.
	Regarding claim 13, Sweeney in view of Tucker in view of Pickhard teaches the packageless syringe assembly of claim 1. However, Sweeney in view of Tucker in view of Pickhard fails to teach wherein the outside surface of the barrel has a matte finish.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Sweeney in view of Tucker in view of Pickhard outside surface of the barrel to have a matte finish, as taught by Cain, as this would ensure that the device is easier to handle as a matte finish is less slippery than a shiny finish, and provides less glare which could lead to incorrect dosage readings. Furthermore, Cain discloses that providing viewing areas of medical devices with matte finishes was known and in use at the time of the invention.
15)	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Tucker in view of Pickhard, further in view of Shimazaki (U.S. PGPUB 20020052577), hereinafter Shimazaki.
	Regarding claim 12, Sweeney in view of Tucker in view of Pickhard teaches the packageless syringe assembly of claim 1. However, Sweeney in view of Tucker in view of Pickhard fails to teach wherein the barrel further comprises a transparent label affixed to the outside surface of the sidewall of the barrel.
	Shimazaki discloses a syringe (Figs. 1-24) wherein the syringe barrel comprises a transparent label affixed to it (Figs. 4a-4b, label 10; see [0076]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the barrel of Sweeney in view of Tucker in view of Pickhard to comprise a transparent label, as taught by Shimazaki. This would allow the user to read the label but also see the contents and remaining volume within the syringe. 
16)	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Tucker in view of Pickhard, further in view of Edwards et al. (JP2010510000), hereinafter Edwards.
	Regarding claim 13, Sweeney in view of Tucker in view of Pickhard teaches the packageless syringe assembly of claim 1. While Sweeney teaches that the syringe barrel may be made of thermoplastic materials such as polypropylene and polyethylene (Col. 8, lines 47-50), and it would be obvious to one of ordinary skill in the art that these materials could be sterilized via radiation, Sweeney in view of Tucker in view of Pickhard fails to teach wherein the radiation is selected from E-beam and cobalt.
	Edwards teaches a polyethene and polypropylene may be sterilized using E-beam radiation [Paragraphs 1282-1283 and 1287].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have invention of Sweeney in view of Tucker in view of Pickhard to have the radiation be E-beam, as taught by Edwards. Doing so would have been well known in the art at the time, as shown by Edwards.
Double Patenting
17)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
18)	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10064990 in view of Tucker et al. (U.S. Patent No. 6632199), hereinafter Tucker. 
	Claim 1 is substantially similar to patented claim 5, except claim 1 recites “an interior surface having a plurality of tortuous path rings” on the first cap and the second cap. Tucker teaches a packageless syringe assembly (as shown in Fig. 2) including a fluid path that can be sterilized by gas (Col. 4, lines 1-5) comprising: 
	a barrel (Fig. 2; 42) including a side wall having an outside surface and an inside surface defining a chamber for retaining fluid;
	a plunger rod (Fig. 2; 46) including a stopper disposed with the barrel;
	a first cap (Fig. 1b; 20) having an interior surface having a plurality of tortuous path rings (Fig. 1b; 34-37).
	It would have been obvious to arrive at the instantly recited invention because adding the plurality of tortuous path rings to the first cap would allow for sterilization, but not infiltration of bacteria or microbes, as taught by Tucker (Col. 4, lines 1-9).
	Adding the tortuous path rings to the second cap would have been obvious as it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI.B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
Conclusion
19)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE J STIGELL/Primary Examiner, Art Unit 3783